This action, brought by the plaintiff against her husband, is grounded upon an alleged tort caused by the husband in negligently operating an automobile in which she was riding. During the pendency of the action the husband died, and Williams,
1. Right of wife to maintain action against husband for personal injury, see note in 48 A.L.R. 293. See, also, 13 Cal.Jur. 873. *Page 20 
the administrator of his estate, was substituted as party defendant. The plaintiff received judgment, from which the defendant appealed.
The case is ruled directly by the decision of this court in[1] Conley v. Conley, 92 Mont. 425, 15 P.2d 922, wherein it was held that the Montana Married Woman's Act does not authorize a married woman to sue her husband for a personal tort. All the points presented to support the judgment here were decided adversely to plaintiff's arguments in the Conley Case.
It is worthy of remark that the legislature seems satisfied with the statutory construction announced in that case, which was decided October 26, 1932. During its recent session a bill designed to enlarge the rights of the spouses to sue one another, including actions for personal torts, did not receive favorable action even in the house in which it originated.
The judgment is reversed and the cause remanded to the district court of Silver Bow county, with direction to dismiss the action.
ASSOCIATE JUSTICES ANGSTMAN, MATTHEWS, STEWART and ANDERSON concur.